        Case: 1:18-cv-07584 Document #: 9 Filed: 12/26/18 Page 1 of 2 PageID #:35


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


 Case Title: James Stewart v JPMorgan                  Case Number: 1:18-cv-07584
 Chase Bank N.A., et. al..

An appearance is hereby filed by the undersigned as attorney for:
Codilis & Associates, P.C.

Attorney name (type or print): Julie DeJong

Firm:     Codilis & Associates, P.C.

Street address:         15W030 N. Frontage Road, Suite 100

City/State/Zip:     Burr Ridge, IL 60527

 Bar ID Number: 6292681                                Telephone Number:           6307945300
 (See item 3 in instructions)

Email Address: Julie.Dejong@il.cslegal.com

Are you acting as lead counsel in this case?                                     Yes           No

Are you acting as local counsel in this case?                                    Yes           No

Are you a member of the court’s trial bar?                                       Yes           No

If this case reaches trial, will you act as the trial attorney?                  Yes           No

If this is a criminal case, check your status.                    Retained Counsel
                                                                  Appointed Counsel
                                                                  If appointed counsel, are you a
                                                                      Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 12/26/2018

Attorney signature:        S/ Julie Dejong
                           (Use electronic signature if the appearance form is filed electronically.)
                                                                                           Revised 8/1/2015
      Case: 1:18-cv-07584 Document #: 9 Filed: 12/26/18 Page 2 of 2 PageID #:36



                                CERTIFICATE OF SERVICE

I hereby certify that on December 26, 2018 I electronically filed the attached Appearance with

the Clerk of Court using the CM/ECF system which will send notification of such filing(s) to all

registered users.



And I hereby certify that on December 26, 2018, I mailed by United States Postal Service, the

document(s) to the following non-registered participants:

James Stewart
8132 S Harvard
Chicago, IL 60620




                                                                  Respectfully submitted,

                                                                By: __/s/ Julie DeJong______
                                                                           ARDC #: 6292681
                                                           CODILIS & ASSOCIATES, P.C.
                                                     15W030 North Frontage Road, Suite 100
                                                                        Burr Ridge, IL 60527
                                                                       Phone: (630) 794-5300
                                                                          Fax: (630) 794-9090
                                                                 Julie.DeJong@il.cslegal.com
                                        NOTE: This law firm is deemed to be a debt collector
